DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are allowed under this Office action.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 were carefully reviewed and a search with regards to independent claims 1, 8, and 15, has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-20, specifically independent claims 1, 8, and 15, the prior art searched was found to neither anticipate nor suggest a computer-implemented method for processing data derived from scans of live actors, the method comprising: under control of one or more computer systems configured with executable instructions: obtaining scan data from a live actor performing a facial movement over a data bundle time period; deriving a data bundle from the scan data, wherein the data bundle comprises control values for a muscle model of the live actor for application to the muscle model and rendering as an animation, to approximate the performance, the data bundle comprising a first cache of time-varying topology data representing movement of a skin surface over the data bundle time period and a second cache of time-varying vector data representing changes to muscle strains in a muscle strain vector over the data bundle time period; obtaining an artist movement adjustment for 
The most relevant arts searched, Isner, etc. (US 20070035541 A1), modified by Beeler, etc. (US 20150213307 A1), teach that a computer-implemented method for processing data derived from scans of live actors, the method comprising: under control of one or more computer systems configured with executable instructions: obtaining scan data from a live actor performing a facial movement over a data bundle time period; deriving a data bundle from the scan data, wherein the data bundle comprises control values for a muscle model of the live actor for application to the muscle model and rendering as an animation, to approximate the performance, the data bundle comprising a first cache of data representing movement of a skin surface over the data bundle time period and a second cache of data representing changes to muscle strains in a muscle strain vector over the data bundle time period; obtaining an artist movement adjustment for the skin surface relative to movement corresponding to the data bundle; and generating a modified data bundle having a modified second cache, wherein the modified second cache, when applied to the muscle model, causes the muscle model to move in variance with the data bundle to approximate a modified first the data bundle comprising a first cache of time-varying topology data representing movement of a skin surface over the data bundle time period and a second cache of time-varying vector data representing changes to muscle strains in a muscle strain vector over the data bundle time period; obtaining an artist movement adjustment for the skin surface relative to movement corresponding to the data bundle; and generating a modified data bundle having a modifier first cache comprising the artist movement adjustment and a modified second cache generated by inputting the modified first cache to a machine learning model that formulates a relationship between an input skin surface and an output muscle strain vector, wherein the modified second cache, when applied to the muscle model, causes the muscle model to move in variance with the data bundle to approximate [[a]] the modified first cache represented by the first cache adjusted according to the artist movement adjustment” (emphasis added).





.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/GORDON G LIU/Primary Examiner, Art Unit 2612